DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 11-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang et al. (US 2016/0268259) (hereafter Chang).
Regarding claim 1, Chang discloses a semiconductor device comprising: 
a substrate 110 (Fig. 9, paragraph 0011) that comprises a first area (region where B2 is formed in Fig. 9) and a second area (region where B1 is formed in Fig. 9); 
a first trench (element number is not shown in Fig. 9 but see R4 in Fig. 2) and a second trench (element number is not shown in Fig. 9 but see R3 in Fig. 2) in the first area (region where B2 is formed in Fig. 9) and the second area (region where B1 is formed in Fig. 9), respectively; and 
a first transistor B2 (Fig. 9, paragraph 0011) and a second transistor B1 (Fig. 9, paragraph 0011) in the first area (region where B2 is formed in Fig. 9) and the second area (region where B1 is formed in Fig. 9) respectively, wherein the first transistor B2 (Fig. 9) and the second transistor B1 (Fig. 9) are p-channel metal oxide semiconductor (PMOS) devices (see paragraph 0011, wherein “P-type transistor with a standard threshold voltage (SVT) B1 and a P-type transistor with a medium low threshold voltage (mLVT) B2”), 
wherein the first transistor B2 (Fig. 9) comprises a first gate insulating layer (element number is not shown in Fig. 9 but see 150 of R4 (see Fig. 2) in Fig. 3 and paragraph 0018) that is on the substrate 110 (Fig. 9), a first TiN layer (element number is not shown in Fig. 9 but see 160 of R4 (see Fig. 2) in Fig. 4 and paragraph 0019) that is on the first gate insulating layer (element number is not shown in Fig. 9 but see 150 of R4 (see Fig. 2) in Fig. 3), and a first gate electrode (element number is not shown in Fig. 9 but see 170 of R4 (see Fig. 2) in Fig. 5 and paragraph 0020) that is on the first TiN layer (element number is not shown in Fig. 9 but see 160 in Fig. 4), 
wherein the second transistor B1 (Fig. 9) comprises a second gate insulating layer (element number is not shown in Fig. 9 but see 150 of R3 (see Fig. 2) in Fig. 3 and paragraph 0018) that is on the substrate 110 (Fig. 9), a second TiN layer (element number is not shown in Fig. 9 but see 160 of R3 (see Fig. 2) in Fig. 4 and paragraph 0019) that is on the second gate insulating layer (element number is not shown in Fig. 9 but see 150 of R3 (see Fig. 2) in Fig. 3), and a second gate electrode (element number is not shown in Fig. 9 but see 170 of R3 (see Fig. 2) in Fig. 5 and paragraph 0020) that is on the second TiN layer (element number is not shown in Fig. 9 but see 160 of R3 (see Fig. 2) in Fig. 4), wherein the first (element number is not shown in Fig. 9 but see 160 of R4 (see Fig. 2) in Fig. 4) and second TiN layers (element number is not shown in Fig. 9 but see 160 of R3 (see Fig. 2) in Fig. 4) are a single layer 160 (Fig. 4), 
wherein the first gate insulating layer (element number is not shown in Fig. 9 but see 150 of R4 (see Fig. 2) in Fig. 3), the first TiN layer (element number is not shown in Fig. 9 but see 160 of R4 (see Fig. 2) in Fig. 4), and the first gate electrode (element number is not shown in Fig. 9 but see 170 of R4 (see Fig. 2) in Fig. 5) are within the first trench (element number is not shown in Fig. 9 but see R4 in Fig. 2), 
wherein the second gate insulating layer (element number is not shown in Fig. 9 but see 150 of R3 (see Fig. 2) in Fig. 3), the second TiN layer (element number is not shown in Fig. 9 but see 160 of R3 (see Fig. 2) in Fig. 4), and the second gate electrode (element number is not shown in Fig. 9 but see 170 of R3 (see Fig. 2) in Fig. 5) are within the second trench (element number is not shown in Fig. 9 but see R3 in Fig. 2), and 
wherein a thickness (shortest vertical length of the center portion of the first TiN layer (see 160 of Fig. 5) in R4 (Fig. 2)) of the first TiN layer (element number is not shown in Fig. 9 but see 160 of R4 (see Fig. 2) in Fig. 4) is smaller than that (longest vertical length of the edge portion of the second TiN layer (160 of Fig. 5) in R3 (Fig. 2)) of the second TiN layer (element number is not shown in Fig. 9 but see 160 of R3 (see Fig. 2) in Fig. 4).  
Regarding claim 2, Chang further discloses the semiconductor device of claim 1, wherein a first threshold voltage (see paragraph 0011, wherein “medium low threshold voltage (mLVT) B2”) of the first transistor B2 (Fig. 9) is smaller than a second threshold voltage (see paragraph 0011, wherein “standard threshold voltage (SVT) B1”) of the second transistor B1 (Fig. 9).  
Regarding claim 3, Chang further discloses the semiconductor device of claim 1, wherein the first (element number is not shown in Fig. 9 but see 150 of R4 (see Fig. 2) in Fig. 3) and second gate insulating layers (element number is not shown in Fig. 9 but see 150 of R3 (see Fig. 2) in Fig. 3) do not comprise (see paragraph 0018, wherein “hafnium oxide (HfO.sub.2)”) a lanthanum-based material.  
Regarding claim 4, Chang further discloses the semiconductor device of claim 1, wherein the first (element number is not shown in Fig. 9 but see 170 of R4 (see Fig. 2) in Fig. 5) and the second gate electrodes (element number is not shown in Fig. 9 but see 170 of R3 (see Fig. 2) in Fig. 5) comprise a same material (see paragraph 0020, wherein “titanium nitride (TiN), tantalum nitride (TaN), tantalum carbide (TaC) or others”).  
Regarding claim 11, Chang discloses a semiconductor device comprising: 
a substrate 110 (Fig. 9, paragraph 0011) comprising a first area (region where B2 is formed in Fig. 9) and a second area (region where B1 is formed in Fig. 9); 
a first trench (element number is not shown in Fig. 9 but see R4 in Fig. 2) in the first area (region where B2 is formed in Fig. 9) and a second trench (element number is not shown in Fig. 9 but see R3 in Fig. 2) in the second area (region where B1 is formed in Fig. 9); and 
a first transistor B2 (Fig. 9, paragraph 0011) in the first area (region where B2 is formed in Fig. 9) and a second transistor B1 (Fig. 9, paragraph 0011) in the second area (region where B1 is formed in Fig. 9), wherein the first transistor B2 (Fig. 9) and the second transistor B1 (Fig. 9) are p-channel metal oxide semiconductor (PMOS) devices (see paragraph 0011, wherein “P-type transistor with a standard threshold voltage (SVT) B1 and a P-type transistor with a medium low threshold voltage (mLVT) B2”), 
wherein the first transistor B2 (Fig. 9) comprises a first gate insulating layer (element number is not shown in Fig. 9 but see 150 of R4 (see Fig. 2) in Fig. 3 and paragraph 0018) on the substrate 110 (Fig. 9) and a first gate electrode structure (element number is not shown in Fig. 9 but see 160, 170, 192, and 194 of R4 (see Fig. 2) in Figs. 5-8) on the first gate insulating layer (element number is not shown in Fig. 9 but see 150 of R4 (see Fig. 2) in Fig. 3), wherein the first gate electrode structure (element number is not shown in Fig. 9 but see 160, 170, 192, and 194 of R4 (see Fig. 2) in Figs. 5-8) comprises a first barrier layer (element number is not shown in Fig. 9 but see 160 of R4 (see Fig. 2) in Fig. 4 and paragraph 0019) comprising TiN on the first gate insulating layer (element number is not shown in Fig. 9 but see 150 of R4 (see Fig. 2) in Fig. 3), 
wherein the second transistor B1 (Fig. 9) comprises a second gate insulating layer (element number is not shown in Fig. 9 but see 150 of R3 (see Fig. 2) in Fig. 3 and paragraph 0018) on the substrate 110 (Fig. 9) and a second gate electrode structure (element number is not shown in Fig. 9 but see 160, 170, 182, 192, and 194 of R3 (see Fig. 2) in Figs. 5-8) on the second gate insulating layer (element number is not shown in Fig. 9 but see 150 of R3 (see Fig. 2) in Fig. 3), wherein the second gate electrode structure (element number is not shown in Fig. 9 but see 160, 170, 182, 192, and 194 of R3 (see Fig. 2) in Figs. 5-8) comprises a second barrier layer (element number is not shown in Fig. 9 but see 160 of R3 (see Fig. 2) in Fig. 4 and paragraph 0019) comprising TiN on the second gate insulating layer (element number is not shown in Fig. 9 but see 150 of R3 (see Fig. 2) in Fig. 3), wherein the first (element number is not shown in Fig. 9 but see 160 of R4 (see Fig. 2) in Fig. 4 and paragraph 0019) and second barrier layer (element number is not shown in Fig. 9 but see 160 of R3 (see Fig. 2) in Fig. 4 and paragraph 0019) are a single layer 160 (Fig. 4), 
wherein the first gate insulating layer (element number is not shown in Fig. 9 but see 150 of R4 (see Fig. 2) in Fig. 3) and the first gate electrode structure (element number is not shown in Fig. 9 but see 160, 170, 192, and 194 of R4 (see Fig. 2) in Figs. 5-8) are within the first trench (element number is not shown in Fig. 9 but see R4 in Fig. 2), 
wherein the second gate insulating layer (element number is not shown in Fig. 9 but see 150 of R3 (see Fig. 2) in Fig. 3) and the second gate electrode structure (element number is not shown in Fig. 9 but see 160, 170, 182, 192, and 194 of R3 (see Fig. 2) in Figs. 5-8) are within the second trench (element number is not shown in Fig. 9 but see R3 in Fig. 2), and 
wherein a thickness (shortest vertical length of the center portion of the first TiN layer (see 160 of Fig. 5) in R4 (Fig. 2)) of the first barrier layer (element number is not shown in Fig. 9 but see 160 of R4 (see Fig. 2) in Fig. 4) is smaller than that (longest vertical length of the edge portion of the second TiN layer (160 of Fig. 5) in R3 (Fig. 2)) of the second barrier layer (element number is not shown in Fig. 9 but see 160 of R3 (see Fig. 2) in Fig. 4).  
Regarding claim 12, Chang further discloses the semiconductor device of claim 11, wherein a first threshold voltage (see paragraph 0011, wherein “medium low threshold voltage (mLVT) B2”) of the first transistor B2 (Fig. 9) is smaller than a second threshold voltage (see paragraph 0011, wherein “standard threshold voltage (SVT) B1”) of the second transistor B1 (Fig. 9).  
Regarding claim 13, Chang further discloses the semiconductor device of claim 11, wherein the first (element number is not shown in Fig. 9 but see 150 of R4 (see Fig. 2) in Fig. 3) and the second gate insulating layer (element number is not shown in Fig. 9 but see 150 of R3 (see Fig. 2) in Fig. 3) do not comprise (see paragraph 0018, wherein “hafnium oxide (HfO.sub.2)”) a lanthanum-based material.  
Regarding claim 14, Chang further discloses the semiconductor device of claim 11, wherein the first gate electrode structure (element number is not shown in Fig. 9 but see 160, 170, 192, and 194 of R4 (see Fig. 2) in Figs. 5-8) comprises a first gate electrode (element number is not shown in Fig. 9 but see 170, 192, and 194 of R4 (see Fig. 2) in Figs. 5-8; and see paragraph 0030, wherein “tungsten”) comprising W that is directly on the first barrier layer (element number is not shown in Fig. 9 but see 160 of R4 (see Fig. 2) in Fig. 5), wherein the second gate electrode structure (element number is not shown in Fig. 9 but see 160, 170, 182, 192, and 194 of R3 (see Fig. 2) in Figs. 5-8) comprises a second gate electrode (element number is not shown in Fig. 9 but see 170, 182, 192, and 194 of R3 (see Fig. 2) in Figs. 5-8; and see paragraph 0030, wherein “tungsten”) comprising W that is directly on the second barrier layer (element number is not shown in Fig. 9 but see 160 of R3 (see Fig. 2) in Fig. 5), and wherein the first and the second gate electrodes (see paragraph 0030, wherein “tungsten”) comprise a same material.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chang as applied to claim 1 above, and further in view of Kim et al. (US 2016/0225868) (hereafter Kim) and Bao et al. (US 2016/0163603) (hereafter Bao).
Regarding claim 5, Chang discloses the semiconductor device of claim 1, however Chang does not disclose the substrate further comprises a third area, 
wherein the semiconductor device further comprises a third transistor in the third area that is a PMOS device, 
wherein the third transistor comprises a third gate insulating layer that is on the substrate, a third lower TiN layer that is on the third gate insulating layer, a third gate electrode that is on the third lower TiN layer, and 
wherein a third threshold voltage of the third transistor is greater than a second threshold voltage of the second transistor.  
Kim discloses the substrate 100 (Fig. 1, paragraph 0036) further comprises a third area (region of 100 where M3 is formed in Fig. 1, paragraph 0036), 
wherein the semiconductor device further comprises a third transistor M3 (Fig. 1, paragraph 0048) in the third area (region of 100 where M3 is formed in Fig. 1) that is a PMOS device (“p-type” in paragraph 0036), 
wherein the third transistor M3 (Fig. 1) comprises a third gate insulating layer 330 (Fig. 1, paragraph 0049) that is on the substrate 100 (Fig. 1), a third lower TiN layer 340 (Fig. 1, paragraph 0049; see paragraph 0101, wherein 140 and 340 are same material; and see paragraph 0044, wherein “TiN”) that is on the third gate insulating layer 330 (Fig. 1), a third gate electrode 350 (Fig. 1, paragraph 0049) that is on the third lower TiN layer 340 (Fig. 1), and 
wherein a third threshold voltage of the third transistor M3 (Fig. 1, paragraph 0069) is greater (see TABLE 1 in paragraph 0069, wherein eWF2<eWF3) than a second threshold voltage of the second transistor M2 (Fig. 1, paragraph 0069).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chang to form the substrate further comprises a third area, wherein the semiconductor device further comprises a third transistor in the third area that is a PMOS device, wherein the third transistor comprises a third gate insulating layer that is on the substrate, a third lower TiN layer that is on the third gate insulating layer, a third gate electrode that is on the third lower TiN layer, and a third upper TiN layer that is on the third gate electrode, and wherein a third threshold voltage of the third transistor is greater than a second threshold voltage of the second transistor, as taught by Kim, since the threshold voltages (Kim, paragraph 0069) of the first to fourth fin-type transistors M1 to M4 (Kim, Fig. 1, paragraph 0069) can be adjusted so that they are different from one another.  
Chang and Kim do not disclose a third upper TiN layer that is on the third gate electrode.
Bao discloses a third upper TiN layer 126 (Fig. 6, paragraph 0041) that is on the third gate electrode 124 (Fig. 6, paragraph 0041).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chang in view of Kim to form a third upper TiN layer that is on the third gate electrode, as taught by Bao, since a wetting TiN layer 126 (Bao, Fig. 6, paragraph 0041) may also be formed for improving adherence by a subsequent gate metal fill.
Regarding claim 6, Chang further discloses the semiconductor device of claim 5, wherein the first (element number is not shown in Fig. 9 but see 170 of R4 (see Fig. 2) in Fig. 5) and second gate electrodes (element number is not shown in Fig. 9 but see 170 of R3 (see Fig. 2) in Fig. 5) comprise a same first material (see paragraph 0020, wherein “titanium nitride (TiN), tantalum nitride (TaN), tantalum carbide (TaC) or others”).
Chang does not disclose the third gate electrode comprises a third metal that is different from the first material.  
Kim discloses the third gate electrode 350 (Fig. 1; see paragraph 0101, wherein 150 and 350 are same material; and see paragraph 0045, wherein “TiAlC”) comprises a third metal 350 (Fig. 1) that is different from the first material 160 (Fig. 1, paragraph 0048; and see paragraph 0046, wherein “aluminum (Al) and/or tungsten (W)”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chang to form the third gate electrode comprises a third metal that is different from the first material, as taught by Kim, since the threshold voltages (Kim, paragraph 0069) of the first to fourth fin-type transistors M1 to M4 (Kim, Fig. 1, paragraph 0069) can be adjusted so that they are different from one another.  
Regarding claim 7, Chang in view of Kim and Bao discloses the semiconductor device of claim 5, however Chang does not disclose the substrate further comprises a fourth area, 
wherein the semiconductor device further comprises a fourth transistor in the fourth area that is a PMOS device, 
wherein the fourth transistor comprises a fourth gate insulating layer that is on the substrate, a fourth lower TiN layer that is on the fourth gate insulating layer, and a fourth gate electrode that is on the fourth lower TiN layer, and 
wherein a fourth threshold voltage of the fourth transistor is greater than the third threshold voltage of the third transistor.  
Kim discloses the substrate 100 (Fig. 1, paragraph 0036) further comprises a fourth area (region of 100 where M4 is formed in Fig. 1, paragraph 0036), 
wherein the semiconductor device further comprises a fourth transistor M4 (Fig. 1, paragraph 0050) in the fourth area (region of 100 where M4 is formed in Fig. 1) that is a PMOS device (“p-type” in paragraph 0036), 
wherein the fourth transistor M4 (Fig. 1) comprises a fourth gate insulating layer 430 (Fig. 1, paragraph 0050) that is on the substrate 100 (Fig. 1), a fourth lower TiN layer 440 (Fig. 1, paragraph 0050; see paragraph 0101, wherein 140 and 340 are same material; and see paragraph 0044, wherein “TiN”) that is on the fourth gate insulating layer 430 (Fig. 1), a fourth gate electrode 450 (Fig. 1, paragraph 0050) that is on the fourth lower TiN layer 440 (Fig. 1), and a fourth upper TiN layer that is on the fourth gate electrode, and 
wherein a fourth threshold voltage of the fourth transistor M4 (Fig. 1, paragraph 0069) is greater (see TABLE 1 in paragraph 0069, wherein eWF3<eWF4) than the third threshold voltage of the third transistor M3 (Fig. 1, paragraph 0069).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chang to form the substrate further comprises a fourth area, wherein the semiconductor device further comprises a fourth transistor in the fourth area that is a PMOS device, wherein the fourth transistor comprises a fourth gate insulating layer that is on the substrate, a fourth lower TiN layer that is on the fourth gate insulating layer, and a fourth gate electrode that is on the fourth lower TiN layer, and wherein a fourth threshold voltage of the fourth transistor is greater than the third threshold voltage of the third transistor, as taught by Kim, since the threshold voltages (Kim, paragraph 0069) of the first to fourth fin-type transistors M1 to M4 (Kim, Fig. 1, paragraph 0069) can be adjusted so that they are different from one another.  
Chang and Kim do not disclose a fourth upper TiN layer that is on the fourth gate electrode.
Bao discloses a fourth upper TiN layer 126 (Fig. 6, paragraph 0041) that is on the fourth gate electrode 124 (Fig. 6, paragraph 0041).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chang in view of Kim to form a fourth upper TiN layer that is on the fourth gate electrode, as taught by Bao, since a wetting TiN layer 126 (Bao, Fig. 6, paragraph 0041) may also be formed for improving adherence by a subsequent gate metal fill.
Regarding claim 8, Chang further discloses the semiconductor device of claim 7, wherein a thickness W3 (Fig. 1, paragraph 0064) of the third lower TiN layer 340 (Fig. 1) is substantially equal (see paragraph 0064, wherein “the thickness W3 of the third work function metal film 340 is substantially equal to the thickness W4 of the fourth work function metal film 440”) to a thickness W4 (Fig. 1, paragraph 0064) of the fourth lower TiN layer 440 (Fig. 1).
Regarding claim 10, Chang in view of Kim and Bao discloses the semiconductor device of claim 7, however Chang does not disclose the third and fourth gate electrodes comprise TiAl, TiAlC, TiAlN, and/or TiAlCN.  
Kim discloses the third 350 (Fig. 1, paragraph 0049) and fourth gate electrodes 450 (Fig. 1, paragraph 0049) comprise (see paragraph 0101, wherein 150, 350, and 450 are same material; and see paragraph 0045, wherein “TiAlC”) TiAl, TiAlC, TiAlN, and/or TiAlCN.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chang to form the third and fourth gate electrodes comprise TiAl, TiAlC, TiAlN, and/or TiAlCN, as taught by Kim, since applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious. The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention. In re Leshin, 125 USPQ 416 (CCPA 1960).

Claims 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang as applied to claim 11 above, and further in view of Kim et al. (US 2016/0225868) (hereafter Kim).
Regarding claim 15, Chang discloses the semiconductor device of claim 11, however Chang does not disclose the substrate further comprises a third area, wherein the semiconductor device further comprises a third transistor in the third area, wherein the third transistor is a PMOS device, wherein the third transistor comprises a third gate insulating layer on the substrate and a third gate electrode structure on the third gate insulating layer, wherein the third gate electrode structure comprises a third barrier layer comprising TiN on the third gate insulating layer, and wherein a third threshold voltage of the third transistor is greater than a second threshold voltage of the second transistor.  
Kim discloses the substrate 100 (Fig. 1, paragraph 0036) further comprises a third area (region of 100 where M3 is formed in Fig. 1, paragraph 0036), wherein the semiconductor device further comprises a third transistor M3 (Fig. 1, paragraph 0049) in the third area (region of 100 where M3 is formed in Fig. 1), wherein the third transistor (“p-type” in paragraph 0036) is a PMOS device, wherein the third transistor M3 (Fig. 1) comprises a third gate insulating layer 330 (Fig. 1, paragraph 0049) on the substrate 100 (Fig. 1) and a third gate electrode structure 391 (Fig. 1, paragraph 0049) on the third gate insulating layer, wherein the third gate electrode structure 391 (Fig. 1) comprises a third barrier layer 340 (Fig. 1, paragraph 0049; see paragraph 0101, wherein 140 and 340 are same material; and see paragraph 0044, wherein “TiN”) comprising TiN on the third gate insulating layer 330 (Fig. 1), and wherein a third threshold voltage of the third transistor M3 (Fig. 1, paragraph 0069) is greater (see TABLE 1 in paragraph 0069, wherein eWF2<eWF3) than a second threshold voltage of the second transistor M2 (Fig. 1, paragraph 0069).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chang to form the substrate further comprises a third area, wherein the semiconductor device further comprises a third transistor in the third area, wherein the third transistor is a PMOS device, wherein the third transistor comprises a third gate insulating layer on the substrate and a third gate electrode structure on the third gate insulating layer, wherein the third gate electrode structure comprises a third barrier layer comprising TiN on the third gate insulating layer, and wherein a third threshold voltage of the third transistor is greater than a second threshold voltage of the second transistor, as taught by Kim, since the threshold voltages (Kim, paragraph 0069) of the first to fourth fin-type transistors M1 to M4 (Kim, Fig. 1, paragraph 0069) can be adjusted so that they are different from one another.  
Regarding claim 16, Chang further discloses the semiconductor device of claim 15, wherein the first gate electrode structure (element number is not shown in Fig. 9 but see 160, 170, 192, and 194 of R4 (see Fig. 2) in Figs. 5-8) comprises a first gate electrode (element number is not shown in Fig. 9 but see 170, 192, and 194 of R4 (see Fig. 2) in Figs. 5-8; and see paragraph 0030, wherein “tungsten”) comprising W that is directly on the first barrier layer (element number is not shown in Fig. 9 but see 160 of R4 (see Fig. 2) in Fig. 5), wherein the second gate electrode structure (element number is not shown in Fig. 9 but see 160, 170, 182, 192, and 194 of R3 (see Fig. 2) in Figs. 5-8) comprises a second gate electrode (element number is not shown in Fig. 9 but see 170, 182, 192, and 194 of R3 (see Fig. 2) in Figs. 5-8; and see paragraph 0030, wherein “tungsten”) comprising W that is directly on the second barrier layer (element number is not shown in Fig. 9 but see 160 of R3 (see Fig. 2) in Fig. 5), wherein the first and second gate electrode (see paragraph 0030, wherein “tungsten”) comprise a same first material.
Chang does not disclose the third gate electrode structure comprises a third gate electrode on the second barrier layerIn re: Ju Youn KIM et al.Application No.: 17/208,186Filed: March 22, 2021Page 6, and wherein the third gate electrode comprises a third metal that is different from the first material.  
Kim discloses the third gate electrode structure 391 (Fig. 1, paragraph 0049) comprises a third gate electrode 350 (Fig. 1, paragraph 0101) on the second barrier layer 240 (Fig. 1, paragraph 0048)In re: Ju Youn KIM et al.Application No.: 17/208,186Filed: March 22, 2021Page 6, and wherein the third gate electrode 350 (Fig. 1; see paragraph 0101, wherein 150 and 350 have same material; and see paragraph 0045, wherein “TiAlC, TiAlN, TiAlC—N and/or TiAl, etc. and TaAlC, TaAlN, TiAlC—N and/or TaAl”) comprises a third metal that is different from the first material 160 (Fig. 1, paragraph 0046, wherein “tungsten (W)”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chang to form the third gate electrode structure comprises a third gate electrode on the second barrier layerIn re: Ju Youn KIM et al.Application No.: 17/208,186Filed: March 22, 2021Page 6, and wherein the third gate electrode comprises a third metal that is different from the first material, as taught by Kim, since the threshold voltages (Kim, paragraph 0069) of the first to fourth fin-type transistors M1 to M4 (Kim, Fig. 1, paragraph 0069) can be adjusted so that they are different from one another.  
Regarding claim 17, Chang in view of Kim discloses the semiconductor device of claim 15, however Chang does not disclose the substrate further comprises a fourth area, wherein the semiconductor device further comprises a fourth transistor in the fourth area that is a PMOS device, wherein the fourth transistor comprises a fourth gate insulating layer on the substrate and a fourth gate electrode structure on the fourth gate insulating layer, wherein the fourth gate electrode structure comprises a fourth barrier layer comprising TiN that is on the fourth gate insulating layer, and wherein a fourth threshold voltage of the fourth transistor is greater than the third threshold voltage of the third transistor.  
Kim discloses the substrate 100 (Fig. 1, paragraph 0036) further comprises a fourth area (region of 100 where M4 is formed in Fig. 1, paragraph 0036), wherein the semiconductor device further comprises a fourth transistor M4 (Fig. 1, paragraph 0049) in the fourth area (region of 100 where M4 is formed in Fig. 1) that is a PMOS device (“p-type” in paragraph 0036), wherein the fourth transistor M4 (Fig. 1) comprises a fourth gate insulating layer 430 (Fig. 1, paragraph 0050) on the substrate 100 (Fig. 1) and a fourth gate electrode structure 491 (Fig. 1, paragraph 0050) on the fourth gate insulating layer 430 (Fig. 1), wherein the fourth gate electrode structure 491 (Fig. 1) comprises a fourth barrier layer 440 (Fig. 1, paragraph 0050; see paragraph 0101, wherein 140 and 440 are same material; and see paragraph 0044, wherein “TiN”) comprising TiN that is on the fourth gate insulating layer 430 (Fig. 1), and wherein a fourth threshold voltage of the fourth transistor M4 (Fig. 1, paragraph 0069) is greater (see TABLE 1 in paragraph 0069, wherein eWF3<eWF4) than the third threshold voltage of the third transistor M3 (Fig. 1, paragraph 0069).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chang to form the substrate further comprises a fourth area, wherein the semiconductor device further comprises a fourth transistor in the fourth area that is a PMOS device, wherein the fourth transistor comprises a fourth gate insulating layer on the substrate and a fourth gate electrode structure on the fourth gate insulating layer, wherein the fourth gate electrode structure comprises a fourth barrier layer comprising TiN that is on the fourth gate insulating layer, and wherein a fourth threshold voltage of the fourth transistor is greater than the third threshold voltage of the third transistor, as taught by Kim, since the threshold voltages (Kim, paragraph 0069) of the first to fourth fin-type transistors M1 to M4 (Kim, Fig. 1, paragraph 0069) can be adjusted so that they are different from one another.  
Regarding claim 18, Chang further discloses the semiconductor device of claim 17, wherein a thickness W3 (Fig. 1, paragraph 0064) of the third barrier layer 340 (Fig. 1) and a thickness W4 (Fig. 1, paragraph 0064) of the fourth barrier layer 440 (Fig. 1) are substantially equal (see paragraph 0064, wherein “the thickness W3 of the third work function metal film 340 is substantially equal to the thickness W4 of the fourth work function metal film 440”).  
Regarding claim 20, Chang in view of Kim discloses the semiconductor device of claim 17, however Chang does not disclose the third gate electrode structure comprises a third gate electrode on the second barrier layer, wherein the fourth gate electrode structure comprises a fourth gate electrode on the second barrier layer, and wherein the third and fourth gate electrodes comprise TiAl, TiAIC, TiAlN, and/or TiAlCN.
Kim discloses the third gate electrode structure 391 (Fig. 1) comprises a third gate electrode 350 (Fig. 1, paragraph 0049) on the second barrier layer 240 (Fig. 1), wherein the fourth gate electrode structure 491 (Fig. 1) comprises a fourth gate electrode 450 (Fig. 1, paragraph 0050) on the second barrier layer 240 (Fig. 1), and wherein the third and fourth gate electrodes (see paragraph 0101, wherein 150, 350, and 450 are same material; and see paragraph 0045, wherein “TiAlC”) comprise TiAl, TiAIC, TiAlN, and/or TiAlCN.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chang to form the third gate electrode structure comprises a third gate electrode on the second barrier layer, wherein the fourth gate electrode structure comprises a fourth gate electrode on the second barrier layer, and wherein the third and fourth gate electrodes comprise TiAl, TiAIC, TiAlN, and/or TiAlCN, as taught by Kim, since applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious. The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention. In re Leshin, 125 USPQ 416 (CCPA 1960).

Allowable Subject Matter
1. 	Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

2. 	Claim 9 would be allowable because a closest prior art, Chang et al. (US 2016/0268259), discloses a first gate insulating layer (element number is not shown in Fig. 9 but see 150 of R4 (see Fig. 2) in Fig. 3 and paragraph 0018) and a second gate insulating layer (element number is not shown in Fig. 9 but see 150 of R3 (see Fig. 2) in Fig. 3 and paragraph 0018) but fails to disclose the first, second, and third gate insulating layers do not comprise a lanthanum-based material, and wherein the fourth gate insulating layer comprises the lanthanum-based material. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a semiconductor device comprising: the first, second, and third gate insulating layers do not comprise a lanthanum-based material, and wherein the fourth gate insulating layer comprises the lanthanum-based material in combination with other elements of the base claim 1. 
In addition, claim 19 would be allowable because a closest prior art, Chang et al. (US 2016/0268259), discloses a first gate insulating layer (element number is not shown in Fig. 9 but see 150 of R4 (see Fig. 2) in Fig. 3 and paragraph 0018) and a second gate insulating layer (element number is not shown in Fig. 9 but see 150 of R3 (see Fig. 2) in Fig. 3 and paragraph 0018) but fails to disclose the first, second, and third gate insulating layer do not comprise a lanthanum-based material, and wherein the fourth gate insulating layer comprises the lanthanum-based material. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a semiconductor device comprising: the first, second, and third gate insulating layer do not comprise a lanthanum-based material, and wherein the fourth gate insulating layer comprises the lanthanum-based material in combination with other elements of the base claims 17, 15, and 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.B.K/Examiner, Art Unit 2813                                                                                                                                                                                                        



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813